Citation Nr: 1100141	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-32 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for residuals from a 
prolapsed uterus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from January 1975 to January 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran was 
afforded a July 2009 Travel Board hearing before the undersigned 
Veterans Law Judge.  The hearing transcript is associated with 
the record.  In March 2010, the Board remanded the claim to the 
RO/AMC for consideration of newly submitted evidence.  The RO/AMC 
issued an August 2010 Supplemental Statement of the Case.  

The issue of service connection for hypertension was also subject 
the March 2010 Board remand.  In August 2010, the RO granted the 
claim.  As this action results in a complete grant of the benefit 
sought, the issue is not on appeal.  


FINDING OF FACT

The competent evidence does not show that the Veteran had a 
prolapsed uterus or a displaced uterus at anytime starting from 
one year prior to her claim.  


CONCLUSION OF LAW

The criteria for a compensable rating for a prolapsed uterus have 
not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159(a)(1), 
3.321, 4.7, 4.14, 4.116, Diagnostic Codes 7613, 7621, 7622 
(2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings 
are appropriate when the factual findings show distinct time 
periods where the service- connected disability exhibits symptoms 
that would warrant different ratings for each such distinct time 
period.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim. See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran is presently in receipt of a noncompensable rating 
for a prolapsed uterus pursuant to Diagnostic Code 7621.  38 
C.F.R. § 4.116, Diagnostic Code 7621.  An incomplete prolapsed 
uterus warrants a 30 percent disability rating.  A complete 
prolapse of the uterus through the vagina and introitus warrants 
a 50 percent disability rating.  Id.

Another potentially applicable rating is Diagnostic Code 7613 
covering disease, injury, or adhesions to the uterus.  38 C.F.R. 
§ 4.116, Diagnostic Code 7613.  It assigns a rating based upon 
the General Rating Formula for Disease, Injury, or Adhesions of 
Female Reproductive Organs.  Under the General Rating Formula, a 
zero percent disability rating is to be assigned for symptoms 
that do not require continuous treatment.  A 10 percent 
disability rating is assigned for symptoms that require 
continuous treatment.  If the symptoms are not controlled by 
continuous treatment, a 30 percent disability rating is assigned.  
Id.

Also Diagnostic Code 7622 covering uterus displacement may apply.  
38 C.F.R. § 4.116, Diagnostic Code 7622.  It provides a maximum 
30 percent rating for displacement of the uterus where the 
disability was severe and manifested by marked displacement and 
frequent or continuous menstrual disturbances.  A 10 percent 
rating is warranted for adhesions and irregular menstruation.  
Id.

Evidence

Portsmouth, Virginia Naval Medical Center records show that in 
June 2001 the Veteran complained of a bulge sensation in her 
pelvic area.  She was found to have prolapsed bladder.  In August 
2001 she underwent a cystoscopy without complication.  

The Veteran underwent a VA/QTC examination in March 2006.  The 
Veteran reported having a regular menstrual cycle.  She denied 
urinary incontinence, but affirmed having pelvic pain.  The 
Veteran declined a pelvic examination, but underwent a standard 
clinical examination.  The examiner diagnosed dyspareunia due to 
positive history.  

In October 2007, the Veteran responded to the Statement of the 
Case.  She stated that she declined a pelvic examination as the 
examiner informed her she could submit her most recent pelvic 
examination results.  The Veteran described having incontinence 
symptoms that necessitated treatment; presumably the August 2001 
cystoscopy.  

Private medical records from M.C., MD reflect primary care and 
gynecological treatment during approximately the last seven 
years.  Treatment notes, dated June 2003, show that the Veteran 
underwent a pelvic examination.  At October 2004 and November 
2005 visits, the Veteran expressly denied having pelvic pain.  
Her pelvic examinations returned normal on both occasions.  
Likewise, a December 2007 note showed that all genitourinary 
systems were normal upon clinical examination.  Most recently, 
the Veteran underwent urological treatment for kidney stones in 
August 2009.  In sum, multiple pelvic examinations taken by Dr. 
MC in recent years do not reference any finding of a prolapsed 
uterus.    

The Veteran was afforded a July 2009 Travel Board hearing before 
the undersigned Veterans Law Judge.  She explained the treatment 
history beginning in service.  Presently, she reports frequent 
pelvic pain and dyspareunia.       

Analysis

The Veteran contends that a compensable rating is warranted for 
her service connected prolapsed uterus.  The presently assigned 
rating criteria contemplate a 30 percent rating for a partial 
prolapsed of the uterus.  38 C.F.R. § 4.116, Diagnostic Code 
7621.  Other potentially applicable rating criteria provide a 10 
percent rating for uterus symptoms that require continuous 
treatment and a 10 percent rating for adhesions and irregular 
menstruation, respectively.  38 C.F.R. § 4.116, Diagnostic Codes 
7613, 7622.  Although there were prior medical findings of a 
prolapsed uterus, the medical records do not show the existence 
of this disorder at anytime one year prior to the January 2006 
claim through the present.  

The Veteran is competent to report readily observable symptoms, 
including pelvic pain and incontinence; however, she is not 
qualified with the necessary medical training to opine on the 
existence of a prolapsed uterus.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Davidson v. Shinseki, 581 Vet. App. 1313 (Fed. 
Cir. 2009).  Competent medical evidence is required.  38 C.F.R. 
§ 3.159(a)(1).  Competent medical evidence means evidence 
provided by a person who is qualified through education, training 
or experience to offer medical diagnoses, statements or opinions.  
See id.; Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  
Therefore, the Veteran's assertions of a prolapsed uterus are 
accorded no weight as she is not competent to report on such a 
finding.  See id.; 38 C.F.R. § 3.303(b).    

The competent medical evidence does not show the presence of a 
prolapsed uterus at any time following one year prior to the 
January 2006 claim.  It also does not show any genitourinary 
symptoms due to displacement of the uterus.  Dr. MC performed 
several pelvic examination during the course of the claim, and he 
did not include any findings of a prolapsed or displaced uterus.  
As such, the record does not present a basis to award a 
compensable rating for a prolapsed uterus.   38 C.F.R. §§ 
3.159(a)(1), 4.116, Diagnostic Codes 7613, 7621, 7622.  The claim 
is denied.   

The record does not show, nor does the Veteran contend, that 
unemployment arises from her service connected prolapsed uterus.  
Thus, the issue of entitlement to total disability based upon 
individual unemployability (TDIU) is not for present 
consideration.  See Rice v. Shinseki,  22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability should be 
referred for assignment of an extraschedular rating.  The record 
does not show that this disability has markedly interfered with 
employment status beyond that interference contemplated by the 
assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in March 2006, prior to the 
date of the issuance of the appealed June 2006 rating decision.  
The Veteran also received notice in May 2008 concerning how a 
disability rating and an effective date for the award of benefits 
are assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
this letter was furnished after the issuance of the appealed 
rating decision, the appeal was subsequently readjudicated in a 
Supplemental Statement of the Case issued in August 2010.  This 
course of corrective action fulfills VA's notice requirements.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Board must consider whether there has been substantial 
compliance with prior remand directives.  D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008).  The Board remanded this claim in March 
2010 for the RO/AMC to readjudicate it after reviewing evidence 
submitted following the last adjudication.  The RO/AMC issued a 
Supplemental Statement of the Case issued in August 2010 
considering the evidence received following the last 
adjudication.  The Board finds the record complies with the March 
2010 remand.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Additionally, the Veteran was afforded a VA/QTC examination in 
March 2006, at which she declined a pelvic examination.  The 
VA/QTC examination report reflects an interview of the Veteran, 
standard physical examination, and medical conclusions by a 
physician.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

A compensable rating for service connected prolapsed uterus is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


